Title: From Thomas Jefferson to the General Assembly, [4 June 1780]
From: Jefferson, Thomas
To: Virginia Assembly



[4 June 1780]

I receive with great satisfaction this testimony of the public approbation, and beg leave through you gentlemen, to return my sincere thanks to the General Assembly. I shall cheerfully again encounter the anxieties and assiduities inseparable from the important office to which you are pleased a second time to call me, and only wish to be able to call forth those effectual exertions of my country, which our friends expect, and the present emergency requires.
